       4:18-cv-04216-SLD-JEH # 1            Page 1 of 6                                             E-FILED
                                                             Wednesday, 14 November, 2018 10:06:52 AM
                                                                           Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   AT ROCK ISLAND

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )
                                               )
CHERYL L ARD, AND COLLECTION                   )
PROFESSIONALS, INC.                            )
                                               )
                                               )     CIVIL NO. 18-cv- 4216
                                               )
                       Defendants.             )

                                           COMPLAINT

      Now comes, UNITED STATES OF AMERICA, by and through its attorneys, JOHN C.

MILHISER, United States Attorney for the Central District of Illinois, and Assistant United

States Attorney KIMBERLY A. KLEIN, and for its cause of action alleges that:

      1. This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the hereinafter

            described mortgage or other conveyance in the nature of a mortgage (hereinafter

            called “mortgage”) and to join the following persons as defendants:

                CHERYL L ARD, AND COLLECTION PROFESSIONALS, INC.

       2.       Attached as Exhibit “A” is a copy of the mortgage; Exhibit “B” is a copy of the

                Promissory Note secured thereby; and Exhibits “C” and “D” are the

                Reamortization Agreements; and Exhibit “E” is the Notice of Acceleration.

       3.       Information concerning mortgage:

               (A).    Nature of instrument:                Mortgage

               (B)     Date of mortgage:                    Ex. A, April 13, 2004

                (C)    Names of mortgagors:                 Ex. A, Terry L Ard, (now
4:18-cv-04216-SLD-JEH # 1       Page 2 of 6



                                               deceased) and Cheryle L Ard

     (D)   Name of mortgagee:                  United States of America, United
                                               States Department of Agriculture

     (E)   Date and place of recording:        Ex. A, April 13, 2004, Hancock
                                               County, Illinois

     (F)   Identification of recording:        Ex. A, recorded as Instrument 2004-
                                               1390,

     (G)   Interest subject to the mortgage:   Fee Simple

     (H)   Amount of original indebtedness,
           including subsequent advances
           made under the mortgage:            $87,654.00

     (I)   Both the legal description of the mortgaged real estate and the common
           address or other information sufficient to identify it with reasonable
           certainty:

           1.     Legal description of the mortgaged premises:

                  A part of the Southwest Quarter of the Northwest Quarter of
                  Section Fourteen (14), Township Three (3) North, Range Six (6)
                  West of the Fourth Principal Meridian, County of Hancock, State
                  of Illinois, more particularly described as follows: BEGINNING at
                  the Southwest corner of said Northwest Quarter; thence North
                  (assumed bearing for this description) 647.00 feet along the West
                  line of said Northwest Quarter; thence South 89 degrees 49
                  minutes 30 seconds East, 365.00 feet; thence South 647.00 feet to
                  a point on the South line of said Northwest Quarter; thence North
                  89 degrees 49 minutes 30 seconds West, 365.00 feet to the Point
                  of Beginning; containing 5.42 acres, more or less and being
                  SUBJECT to the rights of the public for roadway purposes along
                  the existing County Roads; all as shown by Survey of David R.
                  Wolfe, L.S. IL Reg. 35-2341, dated November 13, 1989, and
                  recorded in the Recorder’s Office of Hancock County, Illinois, on
                  January 8, 1990, as Instrument 90-93, in Book 12 of Surveys, Page
                  24.
                  PARCEL # 24-14-000-117


           2.     Common address or location of mortgaged premises:

                  361 North County Road 2300, Bowen, Illinois 62316



                                                                                 2
4:18-cv-04216-SLD-JEH # 1        Page 3 of 6




     (J)   Statement as to defaults and amount now due::

           1.      Date of Default is December 16, 2014.

           2.      Payments which have become due under the secured note are in
                   default and arrears in the total amount of $65,337.50.

           3.      The total amount now due is $145,892.02 as of July 11, 2018, plus
                   interest accrued thereafter, court costs, title costs, and plaintiff’s
                   attorney fees. This amount due includes the total principal and
                   interest due and payable, all outstanding advances and fees
                   charged to the defendants account.

           4.      The per diem interest accruing under the mortgage after default is
                   $18.8835.

     (K)   Name of present owners of the real estate: Terry L Ard, ( now deceased)
                                                      and Cheryle L Ard

     (L)   Name or names of persons, in addition to such owners, but excluding any
           non-record claimants as defined in the Illinois Mortgage Foreclosure Law,
           Chapter 735 ILCS, Section 5/15-1210, who are joined as defendants and
           whose interest in or lien on the mortgaged real estate is sought to be
           terminated.

                (1) Collection Professionals, Inc., by virtue of Memorandum of
                    Judgment recorded October 3, 2011 as Instrument 2011-2545.

           Plaintiff’s mortgage constitutes a valid, prior and paramount lien upon the
           indicated interest in the mortgaged real estate, which lien is prior and
           superior to the right, title, interest, claim, or lien of all parties and non-
           record claimants whose interests in the mortgaged real estate are sought to
           be terminated.

     (M)   Names of defendants claimed to be personally liable for deficiency, if
           any:

           Not applicable.

     (N)   Capacity in which plaintiff brings this foreclosure: as the owner and
           legal holder of said note, mortgage, and indebtedness.

     (O)   Facts in support of shortened redemption period, if sought:




                                                                                       3
4:18-cv-04216-SLD-JEH # 1              Page 4 of 6



                The fair market value of the mortgaged real estate is less than 90 percent
                of the amount of the judgment requested herein and mortgagee hereby
                waives any and all rights to a personal deficiency judgment against the
                defendants.

        (P)     Facts in support of request for costs and expenses, if applicable:

                Plaintiff has been required to incur title insurance or abstract costs, and
                other expenses which should be added to the balance secured by said
                mortgage.

        (Q)    Facts in support of a request for appointment of mortgagee in possession
               or for appointment of a receiver, and the identity of such receiver, if
               sought:

               Not applicable.

        (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
            to accept title to the real estate in satisfaction of all indebtedness and
            obligations secured by the mortgage without judicial sale.

        (S)    Name or names of defendants whose right to possess the mortgaged real
               estate, after the confirmation of a foreclosure sale, is sought to be
               terminated and, if not elsewhere stated, the facts in support thereof:

                Cheryle L Ard


                               REQUEST FOR RELIEF

Plaintiff requests:

          i.    A judgment to foreclosure such mortgage, ordering:

                      a. That an accounting may be taken under the direction of the court
                         of the amounts due and owing to the plaintiff;

                      b. That the defendants be ordered to pay to the plaintiff before
                         expiration of any redemption period (or, if no redemption period,
                         before a date fixed by the court) whatever sums may appear to be
                         due upon the taking of such account, together with fees and costs
                         of the proceedings (to the extent provided in the mortgage or by
                         law);

                      c. That in default of such payment in accordance with the judgment,
                         the mortgaged real estate be sold as directed by the court, to satisfy



                                                                                             4
       4:18-cv-04216-SLD-JEH # 1           Page 5 of 6



                             the amount due to the plaintiff as set forth in the judgment,
                             together with the interest thereon at the statutory judgment rate
                             from the date of judgment.

                         d. That in the event the plaintiff is a purchaser of the mortgaged real
                            estate at such sale, the plaintiff may offset against the purchase
                            price of such real estate the amounts due under the judgment of
                            foreclosure and order confirming the sale;

                         e. That in the event of such sale and the failure of the person entitled
                            thereto to redeem prior to such sale pursuant to this Article, the
                            defendants made parties to the foreclosure in accordance with this
                            Article, and all non-record claimants given notice of the
                            foreclosure in accordance with this Article, and all persons
                            claiming by, through or under them, and each and any and all of
                            them, may be forever barred and foreclosed of any right, title,
                            interest, claim, lien or right to redeem in and to the mortgaged real
                            estate; and

                         f. That if no redemption is made prior to such sale, a deed may be
                            issued to the purchaser thereat according to law and such
                            purchaser be let into possession of the mortgaged real estate in
                            accordance with 735 ILCS, Section 5/15-1701, et. seq.

                ii.   An order granting a shortened redemption period, if authorized by law.

               iii.   A personal judgment for a deficiency, if authorized by law.

               iv.    An order granting possession.

                v.    An order placing the mortgagee in possession or appointing a receiver.

               vi.    A judgment for fees, costs and expenses.

               vii.   Enforcement of its assignment of rents derived from said real estate.

              viii.   Such other relief as equity may require, including, but not limited to,
                      declaratory and injunctive relief.



                           ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered herein
provide for the following (pursuant to 735 ILCS Section 5/15-1506(f)):




                                                                                               5
4:18-cv-04216-SLD-JEH # 1       Page 6 of 6



     i.    Judicial sale conducted by the United States Marshal or his
           representative, at which the plaintiff is entitled to bid;

   ii.     Title in the real estate may be subject, at the sale, to exceptions
           including general real estate taxes for the current year and for the
           preceding year which have not become due and payable as of the date of
           entry of the judgment of foreclosure, any special assessments upon the
           real estate, and easements and restrictions of record.

   iii.    In the event a party to the foreclosure is a successful bidder at the sale,
           such party shall be allowed to offset against the purchase price to be paid
           for such real estate amounts due such party under the judgment of
           foreclosure or order confirming the sale.

                                 UNITED STATES OF AMERICA, Plaintiff

                                 JOHN C. MILHISER
                                 UNITED STATES ATTORNEY




                                 s/Kimberly A. Klein, IL Bar No. 6230077
                                 Attorney for Plaintiff
                                 United States Attorney’s Office
                                 One Technology Plaza
                                 211 Fulton Street, Suite 400
                                 Peoria, Illinois 61602
                                 Tel: 309-671-7050
                                 Fax: 309-671-7259
                                 Email: Kimberly.Klein@usdoj.gov




                                                                                    6
4:18-cv-04216-SLD-JEH # 1-1   Page 1 of 34                                      E-FILED
                                             Wednesday, 14 November, 2018 10:06:52 AM
                                                           Clerk, U.S. District Court, ILCD
4:18-cv-04216-SLD-JEH # 1-1   Page 2 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 3 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 4 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 5 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 6 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 7 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 8 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 9 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 10 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 11 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 12 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 13 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 14 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 15 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 16 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 17 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 18 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 19 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 20 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 21 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 22 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 23 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 24 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 25 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 26 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 27 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 28 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 29 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 30 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 31 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 32 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 33 of 34
4:18-cv-04216-SLD-JEH # 1-1   Page 34 of 34
JS 44 (Rev. 12/12)
                                  4:18-cv-04216-SLD-JEH # 1-2                       Page 1 of 2
                                                                            CIVIL COVER   SHEET                                                                                                E-FILED
                                                                                                            Wednesday,
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and                  14orNovember,
                                                                                                               service of pleadings                     2018 by10:06:52
                                                                                                                                      other papers as required    law, except AMas
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required Clerk,
                                                                                                                                     for the use of
                                                                                                                                               U.S. the Clerk
                                                                                                                                                      Districtof Court for theILCD
                                                                                                                                                                  Court,
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     Cheryl L. Ard


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Hancock
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Kimberly A. Klein, Assistant U.S. Attorney, 211 Fulton St.,
Suite 400, Peoria, IL 61602
(309) 671-7050

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                          Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                          145,892.02                                  JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/13/2018                                                                       s/Kimberly A. Klein, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)   4:18-cv-04216-SLD-JEH # 1-2                      Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
